Citation Nr: 1532812	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-07 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of service connection for generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The record reflects that the Veteran was issued a statement of the case (SOC) in November 2013 as to the matter of service connection for residuals of a fractured jaw; the adverse rating action in that matter was issued in January 2013.  No further communication from the Veteran or any representative as to that matter was thereafter received until July 2014, when the Veteran submitted a request to reopen the matter.  Given that the Veteran's July 2014 statement was received well beyond the period in which to appeal the January 2013 decision, and as the veteran himself does not contend that the matter is on appeal, the Board will refer the request to reopen to the AOJ for appropriate action.

A December 2014 SOC addressed the matter of service connection for peripheral neuropathy of both lower extremities; the adverse rating action in that matter was issued in February 2014.  Thereafter, no further communication has been received from the Veteran or any representative on that matter.  The Board therefore will not further address that issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700 (2014), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person. 
See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  If an appellant fails to appear for a Board hearing, the case will be processed as though the request for the hearing had been withdrawn.  The Board may grant an additional hearing if the Veteran provides evidence of good cause for the failure to appear, and that failure arose under such circumstances that a timely request for postponement was not possible.  38 C.F.R. § 20.704(d) (2014)

On his March 2011 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran requested a hearing before a Veterans Law Judge at his local RO.  The requested hearing was scheduled for May 15, 2015, but the Veteran failed to appear.  On May 20, 2015, the Veteran, through his representative, submitted a request to reschedule his hearing, explaining that severe PTSD symptoms on the day of the hearing affected his ability to appear.  Accordingly, the Board finds that good cause has been shown and the Veteran should be rescheduled for a hearing before a Veterans Law Judge at the RO.  

Accordingly, the case is REMANDED for the following action:

Reschedule the Veteran for a Board hearing at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

